MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  Jan 11 2016, 6:19 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy P. Broden                                        Gregory F. Zoeller
Lafayette, Indiana                                       Attorney General of Indiana
                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Christopher Moberg,                                      January 11, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         79A02-1506-CR-630
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Laura W. Zeman,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         79D04-1311-FD-293



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A02-1506-CR-630 | January 11, 2016         Page 1 of 5
[1]   After he was convicted of class D felony possession of a controlled substance

      and class A misdemeanor possession of a synthetic drug, the trial court

      sentenced Christopher Moberg to a term of three years in the Tippecanoe

      County Community Corrections program. Moberg argues that this sentence is

      inappropriate in light of the nature of the offenses and his character. Finding

      that Moberg’s sentence is not inappropriate, we affirm.


                                                     Facts
[2]   On November 26, 2013, in response to a report of an ongoing argument, Officer

      Landis of the Lafayette Police Department found Moberg and Kristen Arnett

      arguing in a parked vehicle. Officer Landis asked Moberg to step out of the

      vehicle and Moberg consented to a search of his person. During the search,

      Officer Landis discovered one bag containing Methylin pills, which often go by

      the name Ritalin, and another bag containing synthetic marijuana, also known

      as spice.


[3]   On November 27, 2013, the State charged Moberg with class D felony

      possession of a controlled substance and class A misdemeanor possession of a

      synthetic drug. On April 2, 2015, a jury found Moberg guilty as charged. On

      May 14, 2015, the trial court sentenced Moberg to three years for the class D

      felony conviction and one year for the class A misdemeanor conviction. The

      trial court determined that these sentences would run concurrently, resulting in

      a total term of three years. The trial court also determined that Moberg would

      serve his term in the Tippecanoe County Community Corrections program,


      Court of Appeals of Indiana | Memorandum Decision 79A02-1506-CR-630 | January 11, 2016   Page 2 of 5
      provided he was accepted into the program and did not violate its rules.

      Moberg now appeals.


                                   Discussion and Decision
[4]   Under Indiana Appellate Rule 7(B), “[t]he Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” The burden is on the defendant to persuade

      us that his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080

      (Ind.2006).


[5]   When assessing the appropriateness of a sentence, we look first to the statutory

      range provided for the class of the offense. Bigger v. State, 5 N.E.3d 516, 518

      (Ind. Ct. App. 2014). Here, Moberg was convicted of both a class D felony and

      a class A misdemeanor. Our criminal code provides that “[a] person who

      commits a Class D felony . . . shall be imprisoned for a fixed term of between

      six (6) months and three (3) years, with the advisory sentence being one and

      one-half (1 ½) years.” Ind. Code § 35-50-2-7. The code also provides that “[a]

      person who commits a Class A misdemeanor shall be imprisoned for a fixed

      term of not more than one (1) year.” I.C. § 35-50-3-2. In this case, the trial

      court chose to sentence Moberg to the maximum allowable term for each

      conviction and to run those terms concurrently.


[6]   As to the nature of the offenses, Moberg claims that he suffers from Attention

      Deficit Hyperactivity Disorder (ADHD) and was merely trying to self-medicate.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1506-CR-630 | January 11, 2016   Page 3 of 5
      While we acknowledge that Ritalin is commonly used to treat ADHD, this does

      not excuse the possession of such a drug absent a prescription. Moberg has

      failed to produce a prescription despite initially claiming that he had one.

      Furthermore, his assertion that he suffers from ADHD does nothing to excuse

      his possession of synthetic marijuana.


[7]   As to his character, Moberg argues that he has an excellent job and is current in

      his payment of child support. The trial court noted that these were indeed

      mitigating factors; however, it had to balance these factors against Moberg’s

      extraordinarily lengthy criminal history. As a juvenile, Moberg was

      adjudicated a delinquent child ten times for offenses including theft, auto theft,

      and burglary. Appellee’s Br. p. 11. As an adult, Moberg had amassed eight

      misdemeanor and six felony convictions prior to the convictions at issue here.

      Id. at 11-12. Such a significant criminal history shows a complete lack of

      respect for the law on Moberg’s part and a consequent need for reform.


[8]   We also note that Moberg has been ordered to serve his sentence in Tippecanoe

      County Community Corrections, which may provide him with the opportunity

      for work release. As we “may consider all aspects of the penal consequences”

      when reviewing a sentence under Rule 7(B), we cannot overlook the fact that a

      sentence served in community corrections is far more lenient than a sentence

      served in the Department of Correction. Davidson v. State, 926 N.E.2d 1023,

      1025 (Ind. 2010). Accordingly, we do not find Moberg’s sentence inappropriate

      in light of the nature of the offenses and his character.



      Court of Appeals of Indiana | Memorandum Decision 79A02-1506-CR-630 | January 11, 2016   Page 4 of 5
[9]   The judgment of the trial court is affirmed.


      Bradford, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 79A02-1506-CR-630 | January 11, 2016   Page 5 of 5